Capozzoli, J.
(concurring in the result). I agree with Judge Stevens that it would be ‘ ‘ constitutionally correct and infinitely more desirable ” that the warrant and the person taken into custody pursuant to it be taken before the Judge who issued the warrant before bringing such person to the medical facility. In fact, I am convinced that the failure to do so was a violation of the respondent’s constitutional rights, and I disagree with the majority insofar as it concludes that there was no such violation.
The question is not whether there were sufficient facts before the Judge to justify the issuance of the warrant but, rather, whether the alleged addict, the .respondent herein, once he was taken into custody under that warrant, should have been brought before the Judge who issued the warrant prior to delivering him *79to the medical facility. In that manner the respondent, if he had anything to say concerning his apprehension under the warrant, could address a judicial officer rather than appeal to a nonjudicial officer in the medical facility to which he was taken.
While I have concluded that there was a violation of the respondent’s rights by the failure to have arraigned him before the Judge who issued the warrant before delivering him to the hospital facility, I am nevertheless convinced that the failure to do so did not contribute in any way to the jury’s finding that he is a narcotic addict. The evidence on this issue is overwhelming against him. Therefore, the failure to have arraigned him before the Judge who issued the warrant, under all the circumstances of this case and considering the totality of the evidence below, is an error which can be deemed harmless and does not call for interfering with the verdict of the jury. In this connection the following quotation from Chapman v. California (386 U. S. 18, 22) is particularly pertinent: “We conclude that there may be some constitutional errors which in the setting of a particular ease are so unimportant and insignificant that they may, consistent with the Federal Constitution, be deemed harmless, not requiring the automatic reversal of the conviction.” Later, at page 24 of the same case, there is the following: “We, therefore * * * hold * * * that before a federal constitutional error can be held harmless, the court must be able to declare a belief that it was harmless beyond a reasonable doubt.”
I am convinced beyond a reasonable doubt that, if the respondent had been brought before the Judge who issued the warrant prior to being confined to the medical facility to which he was brought, it would have made no difference whatever to the final result, in view of the evidence presented to the court and jury.
I do not believe that statements made by the respondent to the doctor who testified are subject to the rule established in Miranda v. Arizona (384 U. S. 436). It must be remembered that the purpose of the statute under consideration is not to punish those who come within its terms as narcotic addicts, but, rather, to concentrate on curing them. It is purely a civil proceeding and the rules applicable to the enforcement of criminal law should not apply to this type of proceeding.
For the reasons stated above I concur in the result reached by the majority.